     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEPHON DEJON ALEXANDER,                           No. 2:19-cv-2082 AC
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    KERR LUCAS,
15                         Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

18   The First Amended Complaint, ECF No. 11, is before the court for screening.

19      I.         Statutory Screening of Prisoner Complaints

20           The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

22   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

23   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

24   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

25           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

26   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

27   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal

28   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
                                                        1
     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 2 of 6


 1   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
 2   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
 3   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
 4   Franklin, 745 F.2d at 1227-28 (citations omitted).
 5            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
 6   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
 7   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
 8   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 9   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
10   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
11   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
12   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
13   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
14   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
15   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
16   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
17   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
18            “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
19   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
20   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
21   content that allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
23   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
24   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
25   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
26   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
27      II.      First Amended Complaint
28            The First Amended Complaint (FAC) states claims under the Eighth and Fourteenth
                                                         2
     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 3 of 6


 1   Amendments against sole defendant Kerr Lucas, a nurse at CSP-Sacramento. The complaint
 2   alleges as follows. On January 23, 2018, plaintiff fell in his cell. Plaintiff hit his head and the
 3   back of his neck, and landed on his back and right hip, which subsequently “locked up.” Nurse
 4   Lucas arrived approximately 30 minutes after plaintiff’s fall, and he refused plaintiff’s pleas for
 5   medical attention. Plaintiff specifically told Nurse Lucas he wanted to go “man down” and
 6   needed the “concussion protocol.” Lucas responded, “What am I supposed to do? Fill out a sick
 7   call slip!” ECF No. 11 at 4.
 8              Plaintiff never received medical treatment for his injuries close in time to his fall, and he
 9   subsequently required a cortisone shot and a cane; he now requires a back brace. Had he been
10   seen promptly after his accident, plaintiff would have gotten physical therapy which would have
11   lessened his irreparable and permanent injuries. He finally got physical therapy for his neck in
12   2020, but never got treatment for his lower back. Both plaintiff’s neck and back still cause him
13   constant pain. Id.
14              Based on these allegations, plaintiff asserts two claims against Lucas: (1) deliberate
15   indifference to plaintiff’s serious medical needs in violation of the Eighth Amendment; and (2)
16   treatment different from others similarly situated in violation of the Fourteenth Amendment. Id.
17   at 5.
18       III.      Failure to State a Claim
19              A. Eighth Amendment
20              In order to state a § 1983 claim for violation of the Eighth Amendment based on
21   inadequate medical care, a plaintiff must allege “acts or omissions sufficiently harmful to
22   evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106
23   (1976). To prevail, plaintiff must show both that his medical needs were objectively serious, and
24   that defendants possessed a sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294,
25   299 (1991); McKinney v. Anderson, 959 F.2d 853 (9th Cir. 1992) (on remand). A serious
26   medical need exists if the failure to treat a prisoner’s condition could result in further significant
27   injury or the unnecessary and wanton infliction of pain. See, Wood v. Housewright, 900 F. 2d
28   1332, 1337-41 (9th Cir. 1990). The requisite state of mind is “deliberate indifference.” Hudson
                                                            3
     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 4 of 6


 1   v. McMillian, 503 U.S. 1, 4 (1992). Neither negligence nor recklessness is sufficient to establish
 2   deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 835-837 (1994). A prison official acts
 3   with deliberate indifference only if he subjectively knows of and disregards an excessive risk to
 4   inmate health and safety. Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004).
 5          Plaintiff’s allegations demonstrate a serious medical need. And for purposes of screening,
 6   the court will assume that defendant’s alleged statements in response to plaintiff’s pleas for
 7   assistance are sufficient to demonstrate a deliberately indifferent state of mind rather than mere
 8   negligence. Even so, the allegations do not state a plausible claim for relief. As plaintiff was
 9   previously informed, ECF No. 8 at 4, because Lucas’s only alleged wrongful act was a failure to
10   provide immediate medical assistance, he can be liable only if the delay in providing medical care
11   itself harmed plaintiff. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 408
12   (9th Cir. 1985). In other words, Lucas can be liable only for injuries that he caused by failing to
13   ensure immediate treatment, not for injuries caused by the fall itself or by any subsequent failure
14   to treat for which he was not personally responsible. See Harper v. City of Los Angeles, 533 F.3d
15   1010, 1026 (9th Cir. 2008) (in § 1983 case, plaintiff must demonstrate that defendant’s conduct
16   was the actionable cause of the claimed injury). Although plaintiff has added facts to the FAC in
17   response to the court’s previous finding of insufficient allegations, the claim still fails for lack of
18   a showing that defendant’s failure to obtain or provide immediate medical care caused the neck
19   and back problems of which plaintiff complains.
20          Plaintiff’s allegations of harm from Lucas’s inaction are completely conclusory. There is
21   no indication that Lucas prevented plaintiff from seeking medical attention after the incident;
22   indeed, Lucas allegedly instructed plaintiff to submit a sick call request. Nothing about the nature
23   of plaintiff’s injuries supports an inference that his recovery would have been meaningfully
24   different had he been seen by a doctor within the days following his fall instead of immediately
25   after. In any event, the FAC does not allege that plaintiff sought medical attention in the
26   aftermath of the accident. Neither does it provide specific facts supporting the contention that his
27   ongoing neck and back problems would have been prevented or mitigated by “man down” or
28   “concussion protocol” thirty minutes after his fall. Plaintiff’s own belief that prompt physical
                                                         4
     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 5 of 6


 1   therapy would have prevented his present level of alleged pain and debilitation is insufficient, and
 2   Lucas’s failure to call “man down” or provide concussion response did not prevent plaintiff from
 3   seeking or obtaining physical therapy close in time to his injuries. In short, the Eighth
 4   Amendment claim against Lucas fails for lack of facts showing that defendant caused plaintiff’s
 5   harm.
 6            B. Equal Protection
 7            Plaintiff’s conclusory equal protection claim is unsupported by relevant factual
 8   allegations. To state a claim for violation of the Equal Protection Clause, “a plaintiff must show
 9   that the defendants acted with an intent or purpose to discriminate against the plaintiff based on
10   membership in a protected class.” Barren v. Harrington, 152 F.3d 1193, 1195 (9th Cir. 1998)
11   (citations omitted). Alternatively, a plaintiff may state an equal protection claim if he shows
12   similarly situated individuals were intentionally treated differently without a rational relationship
13   to a legitimate government purpose. Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).
14   The language of the FAC (treatment different from others similarly situated without rational
15   basis, ECF No. 11 at 5) suggests a Willowbrook “class of one” claim, but plaintiff alleges no facts
16   regarding the treatment of similarly situated individuals. Indeed, the FAC contains no allegations
17   relevant to or even consistent with this putative theory for relief.
18      IV.      Further Leave to Amend Is Not Warranted
19            Leave to amend need not be granted when amendment would be futile. Hartmann v.
20   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013). Plaintiff has already been provided the opportunity
21   to amend his Eighth Amendment claim, with guidance regarding the applicable pleading
22   standards and causation principles. ECF No. 8. He has provided additional facts responsive to
23   the court’s instructions, which only clarify the lack of a causal relationship between defendant’s
24   actions and plaintiff’s injuries. Accordingly, further leave to amend the claim would be futile.
25            Plaintiff’s newly asserted equal protection claim is inconsistent with the facts alleged and
26   with the nature of the underlying dispute. The incident giving rise to the complaint does not
27   involve a recurring situation as to which the defendant may have responded differently on
28   different occasions involving different inmates. Accordingly, it would be futile to provide
                                                         5
     Case 2:19-cv-02082-WBS-AC Document 12 Filed 07/29/21 Page 6 of 6


 1   plaintiff leave to amend for the purpose of identifying similarly situated individuals and
 2   defendant’s responses to them.
 3           For these reasons, the undersigned recommends dismissal without further leave to amend.
 4      V.      Plain Language Summary of this Order for a Pro Se Litigant
 5           The facts stated in your Amended Complaint do not show that defendant’s failure to
 6   provide immediate assistance after your fall was the cause of your injuries. You cannot sue Nurse
 7   Lucas under the circumstances you describe. The magistrate judge is therefore recommending
 8   that this case be dismissed without further amendment.
 9                                             CONCLUSION
10           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court shall
11   randomly assign a district judge to this case.
12           IT IS FURTHER RECOMMENDED that:
13           1. The Amended Complaint be DISMISSED pursuant to 28 U.S.C. § 1915A(a), without
14   leave to amend, for failure to state a claim upon which relief may be granted; and
15           2. This case be CLOSED.
16           These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
18   days after being served with these findings and recommendations, plaintiff may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
21   failure to file objections within the specified time may waive the right to appeal the District
22   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: July 29, 2021
24

25

26

27

28
                                                        6
